DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
1.	Applicants’ amendment filed June 7, 2021 is acknowledged and has been entered.  Claims 2-7, 11, 12, 14, 15, 20-52, and 61-63 have been canceled.   Claim 1 has been amended.  New claims 65-67 have been added.   Claims 1, 8-10, 13, 16, 18, 19, 53-60, and 64-67 are now pending in the instant application.    

 2.	Applicant’s election of Group I, claims 1, 8-10, 13, 16, 18, 19, 53-56, and 64-67 in the reply filed on June 7, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

3.	Claims 57-60 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 7, 2021.

4.	 The use of trade names or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
.

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


6.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims recite “Natrosol®”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Exparte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe surfactants and, accordingly, the identification/description is indefinite.

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8, 10, 13, 16, 19, 53, 54, and 64 are rejected.  The claimed invention is directed to live P. acnes bacterial strain without significantly more. The claim(s) recite nature based products, naturally occurring bacterial strain that exist in nature.  Under the broadest reasonable interpretation, the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111. The specification teaches live P. acnes bacterial strain; these are products of nature and the plain meaning of the other terms, the broadest reasonable interpretation of claim 1 is a product comprising live P. acnes bacterial strain (which is naturally occurring) and a buffer or carrier (i.e. water).   The preamble language does not indicate any structural or manipulative difference in the invention recited in the body of the claim, and instead merely conveys an intended use of the claimed live P. acnes bacterial strain. The claim also recites a carrier, but does not impose any limits on the carrier.
Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. Here, the claim recites 
live P. acnes bacterial strain, which is a naturally occurring bacterial strain.  Because bacteria are composed of matter, the live P. acnes bacterial strain is a composition of matter, which is a statutory category of invention.  As explained in the MPEP, it is not necessary to identify a single category into which a claim falls, so long as it is clear that the claim falls into at least one category. MPEP 2106.03(I). Here, because the live bacterial strain is a Step 1: YES).
	Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. Because claim 1 recites a nature-based product limitation (the live P. acnes bacterial strain), the markedly different characteristics analysis is used to determine if the nature-based product limitation is a product of nature exception. MPEP 2106.04(c)(I).  The markedly different characteristics analysis should be applied only to the nature-based product limitation. MPEP 2106.04(c)(I)(A). The markedly different characteristics analysis is performed by comparing the nature-based product limitation in the claim to its naturally occurring counterpart to determine if it has markedly different characteristics from the counterpart. MPEP 2106.04(c)(II). Here, the closest natural counterpart is naturally occurring live P. acnes bacterial strain. When the claimed live P. acnes bacterial strain    is compared to this counterpart, the comparison indicates that there are no differences in structure, function, or other characteristics. Therefore, the claimed live P. acnes bacterial strain is a product of nature exception. Association for Molecular Pathology v. Myriad Genetics Inc., 569 U.S. 576, 589-90 (2013) (naturally occurring things are “products of nature” which cannot be patented). Accordingly, the claim recites a judicial exception, and the analysis must therefore proceed to Step 2A Prong Two.
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) P. acnes bacterial strain and carrier (i.e. water), it does not provide any information as to how the live P. acnes bacterial strain is contained.  Because live P. acnes bacterial strain must be placed in a carrier in order to store and use it, merely reciting a generic “carrier” thus fails to meaningfully limit the claim because it is at best the equivalent of merely adding the words “apply it” to the judicial exception.  Accordingly, the container does not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception (Step 2A: YES). 
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As discussed with respect to Step 2A Prong Two, the claim recites a single additional element of a generic carrier, which is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept (Step 2B: NO). The claim is not eligible.

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1, 8-10, 13, 16, 18, 19, 53-56 and 64-67 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patzold et al (WO 2016/172196-A1, filing date 20 April 2016) .
The applied reference has a common inventors (Patzold and Guell) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
The prior art discloses “In some embodiments, the composition is stable at room temperature for at least three months. In some embodiments, the composition is not naturally occurring. In some embodiments, one or more of the P. acnes bacterial strains is selected from the group of non-pathogenic P. acnes strains consisting of: D1, A5, C3, H1, H2, H3, K1, K3, K4, K6, K8, K9, L1 and F4.” (p. 2, lines 21-25)  “Aspects of the invention relate to the use of a composition comprising one or more live bacterial strains for treatment of acne, wherein the composition is topically administered to the skin of a subject with acne following administration of a disinfectant or antibiotic to the skin of the subject, wherein the one or more live bacterial strains are P. acnes bacterial strains, and optionally wherein one or more of the live bacterial strains are selected from the group consisting of: P. acnes 6609 (H1), C1, C3, D1, A5, H1, H2, H3, K1, K2, K4, K6, K8, K9, L1 and F4 bacterial strains.” (p. 3, lines 4-10) “FIGs. 3A-3D depict microbiome change after transplantation. FIG. 3A shows a heat map displaying the relative abundance of 16S repertoire after transplantation. After several days of application, the recipient subject’s 16S profile became closer to the donor subject’s 16S profile. FIG. 3B shows that P. acnes strains transferred from donor to recipient. In the upper panel, the bar chart indicates how some P. acnes strains populated the skin of the recipient. In the lower panel, a phylogenetic tree of the strains analyzed is shown (based on Single Locus Sequence Typing (SLST) alleles). FIG. 3C shows a detailed population of the different P. acnes strains in the donor and recipient. FIG. 3D shows that a recipient subject’s microbiome became more similar to the donor subject’s microbiome after 3 days of application. Spearman correlation was used to measure the distance between different microbiomes.” (p.5) “In some embodiments, the composition is in the form of a gel, cream, ointment, lotion, serum, powder, aerosol spray or two-component dispensing system. In some embodiments, the composition further comprises one or more of a buffer, thickener or carrier.” (p.3, lines 20-22)  	 

9.	 No claims are allowed.

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.             

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITA M MINNIFIELD whose telephone number is (571)272-0860.  The examiner can normally be reached on 9-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NITA M. MINNIFIELD
Primary Examiner
Art Unit 1645



/Nita M. Minnifield/Primary Examiner, Art Unit 1645